Exhibit 10.1
 
 
AGREEMENT AND GENERAL RELEASE




This Agreement and General Release (“Agreement”) is entered into by and among
AMP Holdings Inc. and AMP Electric Vehicles Inc. and Joseph Paresi  (“Paresi”).
AMP Holdings Inc. and AMP Electric Vehicles Inc. are collectively referred to as
“AMP”.  Paresi and AMP are collectively referred to as the “Parties” and
individually as a “Party”.


WHEREAS, Paresi was granted the following options and warrants:


●  
Stock Options dated December 8, 2010 exercisable into 500,000 shares of common
stock at $0.72 per share of which 275,000 shares of common stock have vested
(the “December 2010 Option”);



●  
Common Stock Purchase Warrant dated December 8, 2010 exercisable into 500,000
shares of common stock at $2.00 per share which vested on issuance (the
“December 2010 Warrant”);



●  
Stock Options dated May 25, 2011 exercisable into 500,000 shares of common stock
at $0.60 per share of which 125,000 shares of common stock have vested (the “May
2011 Option”);



●  
Stock Options dated May 25, 2011 exercisable into 1,000,000 shares of common
stock at $0.72 per share of which 250,000 shares of common stock have vested
(the “Second May 2011 Option”); and



●  
Common Stock Purchase Warrant dated May 25, 2011 exercisable into 500,000 shares
of common stock at $2.00 per share which vested on issuance (the “May 2011
Warrant” and together with the December 2010 Option, December 2010 Warrant, May
2011 Option, Second May 2011 Option, the “Paresi Securities”).



WHEREAS, AMP and Paresi desire to clarify the amount of shares of common stock
that have vested under the Paresi Securities.


WHEREAS, AMP and Paresi desire to fully and finally settle and resolve all
matters arising, directly or indirectly, out of Paresi’s role as the Chairman of
AMP and any and all claims which the Parties may possess against each other.


NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, it is agreed as follows:


2.  
GENERAL DISCLAIMER



This Agreement shall not in any way be construed as an admission by any Party of
any unlawful or wrongful acts whatsoever against each other  or any other person
or entity.  The Parties specifically disclaim any liability to, or wrongful acts
against, each other  or any other person or entity.


3.  
OBLIGATIONS OF THE PARTIES



(a)           This Agreement will be deemed in force and effect upon the
Effective Date (as defined in Section  8  hereof).  In consideration for
Paresi’s execution of this Agreement and the release set forth herein, AMP shall
pay to Paresi the amount of $30,000 in back pay and $1,234.70 in past expenses
(the “Payment Amount”. Note: Receipts are available for all expenses).   The
Payment Amount shall be paid in full upon the earlier of AMP raising $1,000,000
in capital or AMP commencing the payment of Board Compensation  to James Taylor,
CEO of AMP. AMP Agrees to notify Paresi of their plans to raise such funds and
their obtainment of the amount specified. All payments shall be made by wire
transfer to the following account:
 

 
Account Number:  007382501777
ABA Number:  021000322
Account Name:  Joseph Paresi
Bank:  Bank of America
 
Main St
Armonk, NY 10504

 


       
 
1

--------------------------------------------------------------------------------

 


(b)  
Mutual Releases



Except for the rights and duties specifically confirmed by or arising under this
Agreement Paresi, and  each of Paresi’s  heirs, executors, administrators,
successors-in-interest, legal representatives and assigns, hereby irrevocably
and unconditionally releases, acquits and forever discharges AMP  from any and
all charges, complaints, claims, causes of action, rights, demands, debts,
obligations, damages, accountings or liabilities (including attorney’s fees and
costs actually incurred), of any nature whatsoever, whether known or unknown,
suspected or unsuspected, Paresi  had or claims to have had, or now has or
claims to have against AMP, which occurred prior to the Effective Date of this
Agreement.


Except for the rights and duties specifically confirmed by or arising under this
Agreement, AMP hereby irrevocably and unconditionally release, acquit and
forever discharge Paresi from any and all charges, complaints, claims, causes of
action, rights, demands, debts, obligations, damages, accountings or liabilities
(including attorney’s fees and costs actually incurred), of any nature
whatsoever, whether known or unknown, suspected or unsuspected ( including, but
not limited to, those related to any agreement entered into by Paresi)  that AMP
had or claims to have had, or now has or claims to have against Paresi, which
occurred prior to the Effective Date of this Agreement.


(c)  
Clarification of the Paresi Securities



Within 90 days of the Effective Date, Paresi will be deemed to no longer be an
insider or employee of AMP and, therefore, will be entitled to utilize Rule 144
as adopted under the Securities Act of 1933, as amended, for resale of shares of
common stock of AMP held by Paresi.  . AMP represents that the Vice Chairman and
Chief Executive Officer of AMP has approved and consented in writing to the
execution of this Agreement by AMP and no other approvals are required in order
to approve the entry into and execution of  this Agreement and/or make this
Agreement a valid and legally enforceable obligation and agreement on the part
of AMP.  Paresi represents and warrants to AMP that Paresi has not transferred
assigned and/or granted any interest to any other party.  The Parties hereby
agree for services provided by Paresi to date that (i) under the December 2010
Option, an additional 75,000 shares of common stock shall vest resulting in the
full vesting of an aggregate of 350,000 shares of common stock, (ii) under the
May 2011 Option, an additional 125,000 shares of common stock shall vest
resulting in the full vesting of an aggregate of 250,000 shares of common stock
and (iii) under the Second May 2011 Option, an additional 250,000 shares of
common stock shall vest resulting in the full vesting of an aggregate of 500,000
shares of common stock.  All unvested shares of common stock under the Paresi
Securities shall terminate as unvested.


(d)  
Resignation



Upon the Effective Date, Paresi will be deemed to have resigned all positions
which he holds at AMP.  Paresi hereby acknowledges that upon the Effective Date
he shall not have no right to any future position with AMP. Paresi will execute
any reasonable agreement to which he is a party in order to effectuate the
provisions of this Agreement.


(e)  
Statements



The Parties agree that any public/private release(s) or statements by either
Party with respect to this Agreement shall be mutually agreed upon in writing
prior to such release; provided, however, AMP shall be obligated to file a Form
8-K Current Report with the Securities and Exchange Commission disclosing
Paresi’s resignation and filing a copy of this Agreement, which Paresi shall not
be entitled to review.


(f)  
Prohibition on Litigation



Each Party promises and agrees that they will not file, initiate or cause to be
filed or initiated, any claim, charge, suit, complaint, action or cause of
action against the other Party, based upon, arising out of and/or relating to
any matter which occurred prior to the Effective Date, other than for a
violation of this Agreement or a breach of a representation or warranty made
hereunder.  The Parties further represent to each other that they have not made
any assignment and will make no assignment of any such claim or claims.


6.           NON-DISPARAGEMENT, CONFIDENTIALITY AND NON-DISCLOSURE


(a)           Non-Disparagement


By this Agreement, each Party hereby agrees that it/he will not directly or
indirectly disparage or defame, or hold in negative light (in any manner,
including without limitation, via Internet postings, bulletin boards, chat
rooms, web sites, web forums, instant messages, discussion boards, message
boards, blogs or the like) the other parties or their affiliates or their
respective employees, shareholders, members, officers and directors or any of
their business practices, products, services or policies.


(b)           Confidentiality and Non-Disclosure


The Parties agree not to disclose, unless required by law including any filings
with the Securities and Exchange Commission, any information regarding the
underlying facts leading up to or the existence or substance of this Agreement;
provided, however, that the Parties may disclose the Agreement and underlying
facts to a spouse (as applicable), tax advisor, and/or attorneys.  If the
Parties are required by law to produce a copy or to make such a disclosure, the
disclosing party will give the non-disclosing party reasonable advance notice
prior to such production or disclosure.  Furthermore, except as required or
expressly permitted by law, the parties will not do or say anything that a
reasonable person would expect at the time would have the effect of diminishing
or constraining the goodwill and good reputation of the other party, its
officers, directors, employees, and services.  The Parties will not disparage or
seek to injure the reputation of the other party.  This obligation will include
refraining from negative statements about the other Party’s methods of doing
business, its techniques, the effectiveness of its business policies, the
quality of any of its services or personnel and/or its clients.  This provision
does not prohibit either Party to this Agreement from testifying truthfully or
producing information pursuant to subpoena or as ordered by a court or other
governmental authority.
 
 
2

--------------------------------------------------------------------------------

 


7.           SEVERABILITY


Should any of the provisions of this Agreement be determined to be invalid or
unenforceable by a court or government agency of competent jurisdiction, it is
agreed that such determination shall not affect the enforceability of the
remainder of the provisions herein.
 
8.           EFFECTIVE DATE


The “Effective Date” of this Agreement shall be the date that each Party
executes this Agreement.
 
9.           CONSTRUCTION
 
It is understood and agreed that the general rule that ambiguities are to be
construed against the drafter shall not apply to this Agreement.  This Agreement
shall be construed as a mutually prepared Agreement.
 
10.           INJUNCTIVE RELIEF
 
 
Each Party to this Agreement acknowledges and recognizes that a violation of
this Agreement and its covenants will cause irreparable damage to the other
Party and that such other Party will have no adequate remedy at law for such
violation.  Accordingly, each party agrees that if the other party is injured by
or threatened with a violation it shall be entitled, as a matter of right, to an
injunction from any court of competent jurisdiction restraining any further
violation of the Agreement or covenant.  This right to injunctive relief will be
cumulative and in addition to whatever remedies the other Party may otherwise
have at law.
 
11.           ARBITRATION


Without limiting in any way the right of either party to obtain injunctive or
equitable relief in a court of competent jurisdiction, all disputes arising
under this Agreement shall be resolved by binding arbitration in accordance with
the rules of the American Arbitration Association, which arbitration shall take
place in the County, City and State of New York.  If an action is brought to
enforce such provisions of this Agreement, the prevailing Party shall be
entitled to recover that party’s reasonable attorney’s fees and, if the
prevailing party is subjected to a provisional remedy that is later found not to
have been warranted, damages from the imposition of the provisional remedy.  The
award of the arbitrator shall be final and binding and may be enforced in any
court of competent jurisdiction.


12.           MODIFICATION


No provision of this Agreement may be changed, altered, modified or waived
except in writing and signed by Paresi and an authorized representative for AMP.


13.           NON-WAIVER


No waiver by either Party of any breach of any term or provision of this
Agreement shall be construed to be, nor be, a waiver of any preceding,
concurrent or succeeding breach of the same, or of any other term or
provision.  No waiver shall be binding on the part of, or on behalf of, either
party entering into this Agreement.


14.           ENTIRE AGREEMENT AND SUPERSEDING EFFECT


The Parties hereto acknowledge that no representation, promise or inducement has
been made, other than as set forth in this Agreement, for them to enter into
this Agreement, and that neither of them enters into this Agreement in reliance
upon any representation, promise or inducement not set forth herein.
 
 
3

--------------------------------------------------------------------------------

 


15.           APPLICABLE LAW, JURISDICTION


This Agreement has been made in New York and New York law applies to it, except
that parol evidence shall not be admissible to modify, alter or vary the terms
of this Agreement. Each of the parties hereto irrevocably consents and submits
to the exclusive jurisdiction of the courts of the County, City and State of New
York for the purposes of any suit, action or other proceeding in connection with
or relating to this Agreement.


16.           ADMISSIBILITY


The Parties agree that this Agreement may be used as evidence in any subsequent
proceeding in which any of the Parties alleges a breach of this Agreement or to
enforce the provisions of this Agreement. The admissibility of this Agreement in
no way alters the confidentiality between the Parties as set forth in this
Agreement.


17.           FURTHER ASSURANCES


Upon written request, each Party hereto shall take, execute, acknowledge and
deliver all such further acts, assurances, deeds, assignments, transfers,
conveyances and other instruments and papers as may reasonably be requested by
the other Party to effectuate the intent, and provide the other Party with the
intended benefits of this Agreement.


18.           SUCCESSORS AND ASSIGNS


This Agreement shall inure to the benefit of and shall be binding upon the
Parties, their respective administrators, executors, heirs, successors and
assigns, shareholders, members, officers, directors, agents, parent companies,
subsidiaries and affiliates.


19.          AUTHORITY/COUNTERPARTS/ORIGINALS


            Each Party who signs this Agreement warrants that he, or it has full
authority and capacity to enter into the Agreement and to make this Agreement a
legal and enforceable obligation of such Party and will defend, indemnify, and
hold harmless all other Parties if that authority is later challenged. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Facsimile and/or PDF copies of a Party’s signature may be treated as
an original in the absence of an original signature page.


20.           VOLUNTARY AGREEMENT


The Parties to this Agreement represent and agree that they have voluntarily
entered into this Agreement.


21.           ENFORCEABILITY
   The Parties have attempted to create an agreement that is lawful and
enforceable
in all respects.  If any or the application thereof is deemed to be illegal or
otherwise invalid and unenforceable, whether in whole or in part, the provision
of this Agreement invalidity shall not affect other provisions or application
and to this end the provisions of this Agreement are declared to be severable.
 
 
4

--------------------------------------------------------------------------------

 


THIS IS AN IMPORTANT LEGAL DOCUMENT.  THIS AGREEMENT INCLUDES A RELEASE OF KNOWN
AND UNKNOWN CLAIMS.  BY SIGNING IT EACH PARTY GIVES UP THE RIGHT TO SUE ON THOSE
MATTERS HEREIN DEFINED.  EACH PARTY SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE
EFFECT OF THIS AGREEMENT BEFORE ACTING ON IT.  IF EITHER PARTY DOES NOT
UNDERSTAND IT, DO NOT SIGN IT.


IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
shown below.
 
 

DATE:     April 13, 2012         AMP Holdings Inc and AMP Electric Vehicles Inc.
        By: /s/ James Taylor     James Taylor     Vice Chairman and Chief
Executive Officer           /s/ Joseph Paresi     Joseph Paresi  






 
 
 
5